Title: To James Madison from Snowden and McCorkle, 9 August 1797
From: Snowden and McCorkle
To: Madison, James


Sir,Philada. August 9th. 1797.
Herewith you will receive 13 copies of the History of the United States. Mr John Beckley presented your name to us as answerable for 12. Agreeably to the terms of subscription, you are, therefore, entitled to a thirteenth gratis. The price to subscribers is one dollar. Non-subscribers pay one dollar and a quarter. It would be needless to remind you, Sir, of the delicacy of the situation of a printer who undertakes the publication of such a work as the present. We would only beg leave to observe, that we are young beginners, and that it has been handed to the world solely at our own risk. These considerations we would offer as our apology for soliciting you to forward us your subscription-money, if convenient, by the earliest opportunity that offers. We have the honor to be, Sir, With respect & esteem Your obt. servts.
Snowden & McCorkle
P. S.  We take the liberty to enclose you our proposals for a weekly newspaper. You will see, by its plan, that it is well adapted for a country circulation. Your patronage and recommendation will be ever gratefully remembered.
S. & McC.
